     STIP
 1   GABRIEL L. GRASSO, ESQ.
     State Bar Number 7358
 2
     9525 Hillwood Dr., Suite 190
 3   Las Vegas, Nevada 89134
     702-868-8866
 4   gabriel@grassodefense.com
     Attorney for WILLIAMS
 5
 6
                                 UNITED STATES DISTRICT COURT
 7
                              IN AND FOR THE DISTRICT OF NEVADA
 8
 9   UNITED STATES OF AMERICA,                 )
                                               )
10                         Plaintiff,          )
                                               )      Case No.:     2:17-cr-00180-JAD-PAL
11   vs.                                       )
                                               )      STIPULATION TO CONTINUE
12
     CHANNING WILLIAMS,                        )      SENTENCING DATE
13                                             )
                     Defendant.                )      (FIRST REQUEST)
14   ______________________                    )
15   Certification: This stipulation is filed pursuant to General Order 2007-04.
16
            IT IS HEREBY STIPULATED AND AGREED, by and between the defendant
17
     CHANNING WILLIAMS through his attorney GABRIEL L. GRASSO, ESQ., and the
18
19   United States of America, through RICHARD ANTHONY LOPEZ Assistant United States

20   Attorney, that the sentencing hearing currently scheduled for November 9, 2010 at 10:00

21   a.m., be vacated and continued to a date and time convenient to this court, but no event
22
     earlier than forty five (45) days.
23
            This Stipulation is entered into pursuant to General Order 2007-04 and based
24
     upon the following:
25
26          1.       WILLIAMS is currently set for sentencing on Friday, November 9, 2018.

27          2.       The parties agree to continue the sentencing date for the purpose of
28                   allowing co-defendants in this case time to enter guilty pleas in order for
                   WILLIAMS to be able to take advantage of a group plea guidelines level
 1
                   reduction.
 2
           3.      WILLIAMS is in custody and does not object to this continuance.
 3
           4.      Denial of this request for continuance would deny the defendant sufficient
 4
 5                 time to be able to assist in his sentencing, taking into account the exercise

 6                 of due diligence.
 7         5.      This is the first request for a continuance of the sentencing date in this
 8
                   case.
 9
           DATED this 5th day of November 2018.
10
11
     RESPECTFULLY SUBMITTED BY:
12
13
     _____/s/ Richard A Lopez                                     /s/ Gabriel L. Grasso
14   RICHARD ANTHONY LOPEZ                                 GABRIEL L. GRASSO, Esq.
     Assistant United States Attorney                      Attorney for WILLIAMS
15
16
17
18
19
20
21
22
23
24
25
26
27
28
 1
 2
 3   STIP
     GABRIEL L. GRASSO, ESQ.
 4   State Bar Number 7358
     9525 Hillwood Dr., Suite 190
 5
     Las Vegas, Nevada 89134
 6   702-868-8866
     gabriel@grassodefense.com
 7   Attorney for WILLIAMS
 8
 9                               UNITED STATES DISTRICT COURT

10                             IN AND FOR THE DISTRICT OF NEVADA

11   UNITED STATES OF AMERICA,                )
                                              )
12
                          Plaintiff,          )
13                                            )      Case No.:    2:17-cr-00180-JAD-PAL
     vs.                                      )
14                                            )      STIPULATION TO CONTINUE
     CHANNING WILLIAMS,                       )      SENTENCING DATE
15                                            )
16                   Defendant.               )      (FIRST REQUEST)
     ______________________                   )
17
                                        FINDINGS OF FACT
18
19          Based upon the submitted Stipulation, and good cause appearing therefore, the

20   Court finds that:

21                  1.    The sentencing date is continued for the purpose of allowing co-
22
     defendants in this case time to enter guilty pleas in order for WILLIAMS to be able to take
23
     advantage of a group plea guidelines level reduction.
24
                    2.    This stipulation complies with General Order 2007-04.
25
26
                                       CONCLUSIONS OF LAW
27
28          1.      Denial of this request for continuance would result in a miscarriage of

                    justice.
           2.     For all of the above stated reasons, the ends of justice would best be
 1
                  served by a continuance of the sentencing hearing date.
 2
           3.     The additional time requested by the stipulation, is excludable in
 3
                  computing the time within which the trial herein must commence pursuant
 4
 5                to the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), considering the factors

 6                under 18 U.S.C. § 3161(h)(7)(B)(i) and (iv).
 7         4.     This is the first request for continuance.
 8
 9
                                           ORDERED
10
           IT IS ORDERED UNDER that the sentencing hearing currently scheduled for
11
12                                                        January 3, 2019, at the hour of
     Friday, November 9, 2018, be vacated and continued to_______________________      at

13   the hour
     10:00    of ____________.
           a.m.

14
           IT IS SO ORDERED:
15
                                             ____________________________________
16                                           UNITED STATES DISTRICT JUDGE
17
18                                                   11/8/2018
                                             DATED: _____________________________
19
20
21
22
23
24
25
26
27
28
